Title: From John Adams to Robert R. Livingston, 5 October 1782
From: Adams, John
To: Livingston, Robert R.



The Hage 5. October 1782
Sir

On the third day of this Month, about ten O Clock a Solemn Deputation, in three Coaches preceeded by twelve Messengers of State, went in Procession to the House in the Wood to enter into Conference, with the Statholder concerning the past Administration of the Marine, in Consequence of a Resolution of the States of Holland and West Friesland upon the Proposition of the City of Leyden. Military Honours were paid by the Guards were paid to the Deputation from the Sovereign as it passed. It consisted of Mr Cornelis De Gyzelaer, Gysbert Van Staveren and Carel Wouter Vischer, Pensionaries of Dort, Leyden and Amsterdam; Jacob Van Zuylen Van Nyevelt and Meynard Merens Secretaries of Rotterdam and Hoorn, and Pieter Van Bleiswyk, Grand Pensionary of Holland.
They communicated their Message in Writing and received a written Answer, which is Satisfactory.
This is an important Political Maneuvre, and will do much towards restoring the States to their Constitutional Dignity and Authority. But whether it will Stimulate the Admiral General to greater Exertions, time will alone discover. The States Seem to be rolling the Stone of Sisyphus.
